DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-7, 9-10, 16-18, 21-29 are pending.
Claims 4-5, 8, 11-15 and 19-20 are cancelled.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites, “stair tread module” in line 2-3 and it appears this language is intended to recite, “stair tread modules.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roesch (DE 1965697).
Re claim 1, Roesch discloses a cantilever stair assembly (Fig. 1) comprising: 
a stair tread module (19, 12, 3 and the tread) including a stair tread plate (19) having a tread hole (through which 12 is inserted, see Fig. 4) and an embedded stair tread (2, 12) inserted into and fixed to the stair tread plate (19) within the tread hole (see Fig. 4, into which 12 is inserted) by a weld (page 2 of English translation, line 62-63).
Re claim 9, Roesch discloses the cantilever stair assembly of claim 1, wherein the cantilever stair assembly (Fig. 1) includes a plurality of stair tread modules (19, 12, 3 and the tread).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 2015/0284962) in view of Roesch (DE 1965697).
Re claim 2, Meier discloses a cantilever stair assembly (Fig. 1 132-156), the cantilever stair assembly (132-156) comprising: 
a stair tread module (each stair tread 132-156 including connections to 104), 
wherein the stair tread module (104) further includes a first inner wall stair tread support (Fig. 6 237, Fig. 13-14 334) and a second inner wall stair tread support (239, Fig.13-14 336) for mounting to opposite sides of a vertical support member (158, see [0056] disclosing how 236 surrounds and connects to sides of 158 shown in Fig. 2-3), each of the first and second inner wall stair tread supports (334, 336) has a first plate (344, 378) with a support-member-engagement hole (Fig .15 346, 348) therethrough, and each of the first and second inner wall stair tread supports (334, 336) has and a second plate (338, 340) perpendicular to (Fig. 13) the first plate (344, 378) thereof, and each second plate (338, 340) is oriented vertically and perpendicular to (Fig. 14) the stair tread (as modified below) and has having a stair-tread-plate-engagement hole (212, unlabeled in Fig.13) therethrough, wherein the stair tread plate (as modified below) is secured to (indirectly) the stair-tread-plate-engagement hole (212, unlabeled in Fig .13) of each of the first and second inner wall stair tread supports (334, 336),
but fails to disclose a stair tread plate having a tread hole and an embedded stair tread inserted into and fixed within the tread hole.
	However, Roesch discloses a stair tread plate (19) having a tread hole (through which 12 extends) and an embedded stair tread (portion 12) inserted into and fixed within (Fig. 4) the tread hole (through which 12 extends).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Meier with a stair tread plate having a tread hole and an embedded stair tread inserted into and fixed within the tread hole as disclosed by Roesch in order to rigidify the connection between the stair tread and the support, as inserting through an opening as shown by Roesch would be stronger and more secure. 
 Re claim 3, Meier as modified discloses the cantilever stair assembly of claim 2, wherein the first plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of support- member-engagement holes (212, unlabeled in Fig .13) therethrough, and the second plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of stair-tread-plate engagement holes (346, 348), and each of the first and second inner wall stair tread supports (334, 336) is mounted to (at least indirectly) the vertical support member (158) by at least one fastener ([0040]) passing through at least one of the plurality of support-member-engagement holes (212, unlabeled in Fig. 13), and wherein the stair tread plate (Roesch: 19) is secured (at least indirectly) to each of the first and second inner wall stair supports (334, 336)  by at least one fastener ([0062]) passing through at least one of the stair-tread-plate-engagement holes (346, 348) of each of the first and second inner wall stair tread supports (334, 336).
Re claim 6, Meier as modified discloses the cantilever stair assembly of claim 2, wherein the first inner wall stair tread support (334) has a longitudinal axis (vertically) and a cross section perpendicular thereto (cross section of 334), the cross section having a base (344), a first leg (340) angled with respect to the base (344), and a second leg (370) angled with respect to the base (344), but fails to disclose the base, the first leg and the second leg forming a C-shape.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Meier with the base, the first leg and the second leg forming a C-shape in order to provide another vertical surface to which the structure can be fastened (for example, opposite that of 340).  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 7, Meier as modified discloses the cantilever stair assembly of claim 3, wherein the first inner wall stair tread support (334) has a longitudinal axis (vertically) and a cross section perpendicular thereto (cross section of 334), the cross section having a base (344), a first leg (340) angled with respect to the base (344), and a second leg (370) angled with respect to the base (344), but fails to disclose the base, the first leg and the second leg forming a C-shape.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Meier with the base, the first leg and the second leg forming a C-shape in order to provide another vertical surface to which the structure can be fastened (for example, opposite that of 340).  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claims 10, Meier discloses the cantilever stair assembly of claim 2, wherein the cantilever stair assembly (Fig. 1) includes a plurality of the stair tread modules (each stair tread 132-156 including connections to 104) including a plurality of the stair tread plates (Roesch, 19), and
wherein in the plurality of stair tread plates (Roesch: 19), each stair tread plate (Roesch: 19) has exactly one stair tread (Roesch: 3) fixed thereto (Roesch: Fig. 1).

Claim(s) 16-18, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesch (DE 1965697) in view of Meier (US 2015/0284962).
Re claim 16, Roesch discloses the cantilever stair assembly of claim 1, but fails to disclose further comprising: an inner wall stair tread bracket and an inner wall tread bracket support for mounting to opposite sides of a vertical support member, the inner wall tread bracket support having at least one support-member-engagement hole for a fastener for engaging the vertical support member, and the inner wall stair tread bracket having a support-engagement section with a support- member-engagement hole and a stair-base support section having a plate oriented vertically and perpendicular to the stair tread, the plate having a with at least one horizontal fastener fixed thereto, with the horizontal fastener having a body oriented horizontally, wherein the stair tread plate of the stair tread module is secured to the horizontal fastener.
However, Meier discloses further comprising: an inner wall stair tread bracket (237, 334) and an inner wall tread bracket support (239, 336) for mounting to opposite sides of a vertical support member (158), the inner wall tread bracket support (239, 334) having at least one support-member-engagement hole (346, 348) for a fastener ([0040], 354, 356, 378, 374) for engaging the vertical support member (158), and the inner wall stair tread bracket (237, 334) having a support-engagement section (340) with a support- member-engagement hole (212, unlabeled in Fig .13) and a stair-base support section (340) having a plate (340) oriented vertically (Fig. 13) and perpendicular to (vertically) the stair tread (Roesch: 3), the plate (340) having a horizontal fastener (through 212, unlabeled in Fig .13) fixed thereto ([0062], with the horizontal fastener ([0062]) having a body (as it’s a fastener) orientated horizontally (in order to pass through 212, the body must be horizontal), wherein the stair tread plate (Roesch: 19) of the stair tread module (as described above) is secured to the horizontal fastener ([0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch further comprising: an inner wall stair tread bracket and an inner wall tread bracket support for mounting to opposite sides of a vertical support member, the inner wall tread bracket support having at least one support-member-engagement hole for a fastener for engaging the vertical support member, and the inner wall stair tread bracket having a support-engagement section with a support- member-engagement hole and a stair-base support section having a plate oriented vertically and perpendicular to the stair tread, the plate having a with at least one horizontal fastener fixed thereto, with the horizontal fastener having a body oriented horizontally, wherein the stair tread plate of the stair tread module is secured to the horizontal fastener  as disclosed by Meier in order to provide a system which prevents damage to wall panels by load transfers ([0094]), allow for length adjustment and height adjustment ([0094]), to ensure desired spacing between stair bodies and support bodies ([0094]). 
Re claim 17, Roesch as modified discloses the cantilever stair assembly of claim 16, but fails to disclose the horizontal fastener is a bolt welded to the stair-base support section.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with the horizontal fastener is a bolt welded to the stair-base support section in order to use cheap, readily available well-known fasteners, and to further and better secure the fastener to the support, as welding would rigidify the connection therebewteen.  
Re claims 18, Roesch as modified discloses the cantilever stair assembly of claim 16, wherein the cantilever stair assembly (Fig. 1) includes a plurality of the stair tread modules (each module 19, 12, 3 and the tread, see Fig. 1).
Re claim 21, Roesch discloses the cantilever stair assembly of claim 1, but fails to disclose further comprising: an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate.
However, Meier discloses an outer stair tread plate (276) for engaging a structure, the outer stair tread plate (Fig. 9 276) being fastened (Fig. 9, or fastened by 160) to the stair tread (162) at an opposite end thereof (Fig. 9) from the stair tread plate (Roesch: 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate as disclosed by Meier in order to protect the end side of the stair tread, and to increase aesthetic appeal of the end of the stair tread by covering the tread with a desired material plate.  
Re claim 22, Roesch discloses a cantilever stair assembly (Fig. 1, 1) comprising: 
a plurality of stair tread modules (3, 12, 19), each stair tread module (3, 12, 19) of the plurality of stair tread module (3, 12, 19) including a respective stair tread plate (19), each respective stair tread plate (19) being configured to be fixed to a respective vertical support member (18) of a structure (18), and each respective stair tread plate (19) having exactly one respective stair tread (3) supported thereby and fixed thereto (Fig .1), such that each respective stair tread plate (19) is individually positionable and fixable (Fig. 1) to the structure (18), so that the respective stair treads (3) of the plurality of stair tread modules (3, 12, 19) together form cantilever stairs (1),
but fails to disclose each respective stair tread plate being configured to be fixed to a respective vertical support member of a plurality of respective vertical support members.
However, Meier discloses each respective stair tread plate (Roesch: 19) being configured to be fixed to a respective vertical support member (110, 112, 114, 116, 118, 120,  128, 129) of a plurality of respective vertical support members (110, 112, 114, 116, 118, 120,  128, 129).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with each respective stair tread plate being configured to be fixed to a respective vertical support member of a plurality of respective vertical support members by Meier in order to allow for installation along a stud wall, as stud walls with stairs mounted thereto is extremely well known and common in the art.   
Re claims 23, Roesch as modified discloses the cantilever stair assembly of claim 22, wherein each respective stair tread plate (19) is fixed to the respective vertical support member (Meier: 110, 112, 114, 116, 118, 120,  128, 129, as modified) of the structure (18), and the respective stair treads (3) are supported by the respective vertical support members (Meier: 110, 112, 114, 116, 118, 120,  128, 129, as modified) to form cantilever stairs (Fig .1).
Re claims 24, Roesch as modified discloses the cantilever stair assembly of claim 22, but fails to disclose wherein each stair tread module of the plurality of stair tread modules further includes a first inner wall stair tread support and a second inner wall stair tread support for mounting to opposite sides of the respective vertical support member, each of the first and second inner wall stair tread supports has a first plate with a support-member-engagement hole therethrough, and each of the first and second inner wall stair tread supports has a second plate perpendicular to the first plate thereof, and each second plate is oriented vertically and perpendicular to the respective stair tread of the stair tread module and has a stair-tread-plate-engagement hole therethrough, and wherein the respective stair tread plate is secured to the stair-tread-plate-engagement hole of each of the first and second inner wall stair tread supports.
However, Meier discloses wherein each stair tread module (104) of the plurality of stair tread modules (Roesch: 3, 12 and 19) further includes a first inner wall stair tread support (Fig. 6 237, Fig. 13-14 334) and a second inner wall stair tread support (239, Fig.13-14 336) for mounting to opposite sides of the vertical support member (158, see [0056] disclosing how 236 surrounds and connects to sides of 158 shown in Fig. 2-3, also 110-129 as per above), each of the first and second inner wall stair tread supports (334, 336) has a first plate (344, 378) with a support-member-engagement hole (Fig .15 346, 348) therethrough, and each of the first and second inner wall stair tread supports (334, 336) has and a second plate (338, 340) perpendicular to (Fig. 13) the first plate (344, 378) thereof, and each second plate (338, 340) is oriented vertically and perpendicular to (Fig. 14) the respective stair tread (Roesch: 3, and the treads of Meier) of the stair tread module (Roesch: 3, 12, and 19) and has having a stair-tread-plate-engagement hole (212, unlabeled in Fig.13) therethrough, and wherein respective the stair tread plate (19) is secured to (at least indirectly) the stair-tread-plate-engagement hole (212, unlabeled in Fig .13) of each of the first and second inner wall stair tread supports (334, 336).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch wherein each stair tread module of the plurality of stair tread modules further includes a first inner wall stair tread support and a second inner wall stair tread support for mounting to opposite sides of the respective vertical support member, each of the first and second inner wall stair tread supports has a first plate with a support-member-engagement hole therethrough, and each of the first and second inner wall stair tread supports has a second plate perpendicular to the first plate thereof, and each second plate is oriented vertically and perpendicular to the respective stair tread of the stair tread module and has a stair-tread-plate-engagement hole therethrough, and wherein the respective stair tread plate is secured to the stair-tread-plate-engagement hole of each of the first and second inner wall stair tread supports as disclosed by Meier in order to provide a system which prevents damage to wall panels by load transfers ([0094]), allow for length adjustment and height adjustment ([0094]), to ensure desired spacing between stair bodies and support bodies ([0094]). 
Re claim 25, Meier as modified discloses the cantilever stair assembly of claim 22, but fails to disclose wherein the first plate of each of the first and second inner wall stair tread supports has a plurality of support-member-engagement holes therethrough, and the second plate of each of the first and second inner wall stair tread supports has a plurality of stair-tread-plate engagement holes, and each of the first and second inner wall stair tread supports is mounted to the respective vertical support member by at least one fastener passing through at least one of the plurality of support-member-engagement holes, and wherein the respective stair tread plate is secured to each of the first and second inner wall stair tread supports by at least one fastener passing through at least one of the stair-tread-plate- engagement holes of each of the first and second inner wall stair tread supports.
However, Meier discloses wherein the first plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of support- member-engagement holes (212, unlabeled in Fig .13) therethrough, and the second plate (344, 378) of each of the first and second inner wall stair tread supports (334, 336) has a plurality of stair-tread-plate engagement holes (346, 348), and each of the first and second inner wall stair tread supports (334, 336) is mounted to (at least indirectly) the vertical support member (110-129, 158) by at least one fastener ([0040]) passing through at least one of the plurality of support-member-engagement holes (212, unlabeled in Fig. 13), and wherein the stair tread plate (Roesch: 19) is secured (at least indirectly) to each of the first and second inner wall stair supports (334, 336)  by at least one fastener ([0062]) passing through at least one of the stair-tread-plate-engagement holes (346, 348) of each of the first and second inner wall stair tread supports (334, 336).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch wherein the first plate of each of the first and second inner wall stair tread supports has a plurality of support-member-engagement holes therethrough, and the second plate of each of the first and second inner wall stair tread supports has a plurality of stair-tread-plate engagement holes, and each of the first and second inner wall stair tread supports is mounted to the respective vertical support member by at least one fastener passing through at least one of the plurality of support-member-engagement holes, and wherein the respective stair tread plate is secured to each of the first and second inner wall stair tread supports by at least one fastener passing through at least one of the stair-tread-plate- engagement holes of each of the first and second inner wall stair tread supports as disclosed by Meier in order to provide a system which prevents damage to wall panels by load transfers ([0094]), allow for length adjustment and height adjustment ([0094]), to ensure desired spacing between stair bodies and support bodies ([0094]). 
Re claim 26, Roesch discloses the cantilever stair assembly of claim 22, but fails to disclose further comprising: an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate.
However, Meier discloses an outer stair tread plate (276) for engaging a structure, the outer stair tread plate (Fig. 9 276) being fastened (Fig. 9, or fastened by 160) to the stair tread (162) at an opposite end thereof (Fig. 9) from the stair tread plate (Roesch: 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with an outer stair tread plate for engaging a structure, the outer stair tread plate being fastened to the stair tread at an opposite end thereof from the stair tread plate as disclosed by Meier in order to protect the end side of the stair tread, and to increase aesthetic appeal of the end of the stair tread by covering the tread with a desired material plate.  
Re claim 27, Roesch discloses the cantilever stair assembly of claim 22, but fails to disclose further comprising: an outer stair tread plate for engaging a structure, the outer stair tread plate being configured to be fastened to the stair tread at an opposite end thereof from the stair tread plate.
However, Meier discloses an outer stair tread plate (276) for engaging a structure, the outer stair tread plate (Fig. 9 276) being configured to be fastened (Fig. 9, or fastened by 160) to the stair tread (162) at an opposite end thereof (Fig. 9) from the stair tread plate (Roesch: 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever stair assembly of Roesch with an outer stair tread plate for engaging a structure, the outer stair tread plate being configured to be fastened to the stair tread at an opposite end thereof from the stair tread plate as disclosed by Meier in order to protect the end side of the stair tread, and to increase aesthetic appeal of the end of the stair tread by covering the tread with a desired material plate.  
Re claim 28, Roesch discloses the cantilever stair assembly of claim 22, Meier discloses wherein each respective vertical support member (110-129 per above, 158) of the respective vertical support members (110-129 per above, 158) comprises a vertical stud or a vertical post (110-129 per above, 158).
Re claim 29, Roesch discloses the cantilever stair assembly of claim 23, Meier discloses wherein each respective vertical support member (110-129 per above, 158) of the respective vertical support members (110-129 per above, 158) comprises a vertical stud or a vertical post (110-129 per above, 158).

Response to Arguments 
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Regarding claim 1, Applicant first argues that Roesch fails to disclose a stair tread inserted into and fixed to the stair tread plate within the stair tread hole by a weld.  In support, Applicant contends that to secure the stair 1 to the wall via wall plate 19, extensions 12, which protrude from reinforcement 2 of stair 1, are pressed into bushings 13.  Applicant argues that bushings 13 are welded to wall p[late 19, and thus, the connection between extension 12 and the bushings is not welded.  In other words, Applicant contends that the stair tread extension (stair tread) 12 is not welded to plate 19, because the bushing 13 is welded to 12, which in turn, is connected to plate 19.  The examiner respectfully disagrees.  As cited in the previous rejection, Page 2 of the English translation specifically recites, “the flat plate can be designed as a steel plate to which the sleeve dowels are welded.”  The description refers to the steel plate as feature 19.  The description refers to the sleeve dowels as feature 20.  Moreover, even if 12 is not directly welded to 19, 12 is very clearly inserted within bushing 13.  Bushing 13, as pointed out by Applicant, is welded to 19.  Because 12 is inserted into 13, and because 13 is welded to 19, 12 is welded to 19 by way of 13.  The claim language does not require direct welding and requires not particular contact between structures nor juxtaposition thereof.  
Regarding claim 2, Applicant argues the amended language of claim 2.  The interpretation of the reference Meier has changed based on this new language, in that which feature thereof constitutes the first and second plates, due to the claimed orientation.  In addition, regarding the apertures, Fig. 13 (newly relied upon) discloses these features.  
Regarding claims 6-7, Applicant argues the amended language.  This language is addressed in the above rejection.  
Regarding claim 16, Applicant argues the amended language of claim 16.  The interpretation of the reference Meier has changed based on this new language, in that which feature thereof constitutes the first and second plates, due to the claimed orientation.  In addition, regarding the apertures, Fig. 13 (newly relied upon) discloses these features.  
Regarding new claims 22-29, Applicant argues the new features thereof.  These features are addressed in view of the above rejection.  Discussion of the references need not be included as Applicant has not received an action on the merits with respect to these claims.  It is noted, however, that Roesch clearly shows each stair tread plate 19 with exactly one stair tread 3 supported and fixed thereto.  As shown in Fig. 1, 19 is not a continuous plate along 18.  Each tread 3 is fixed to an individual plate 19.  
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635